Exhibit 10.2

 

AMENDMENT NO. 2

TO

LOAN AND SECURITY AGREEMENT

 

AMENDMENT NO. 2 (this “Amendment”), dated as of November 29, 2005, by and among
K-SEA OPERATING PARTNERSHIP L.P. (the “Borrower”), the several financial
institutions party hereto (the “Lenders”), KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”) and as collateral trustee for the Lenders, and LASALLE BANK, NATIONAL
ASSOCIATION, as syndication agent.

 

RECITALS


 


A.                                   BORROWER, THE LENDERS AND THE
ADMINISTRATIVE AGENT ARE PARTIES TO A LOAN AND SECURITY AGREEMENT, DATED AS OF
MARCH 24, 2005 (AS IT MAY BE AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “LOAN AGREEMENT”).  UNLESS OTHERWISE DEFINED
HEREIN, ALL CAPITALIZED TERMS USED HEREIN OR IN THE ACKNOWLEDGEMENT AND CONSENT
ANNEXED HERETO SHALL HAVE THE MEANINGS ASCRIBED TO THEM IN THE LOAN AGREEMENT.


 


B.                                     BORROWER HAS ADVISED THE ADMINISTRATIVE
AGENT AND THE LENDERS THAT IT DESIRES TO AMEND THE LOAN AGREEMENT IN CERTAIN
RESPECTS, TO, AMONG OTHER THINGS, INCREASE THE AGGREGATE COMMITMENTS OF THE
LENDERS.


 


C.                                     EACH OF THE LENDERS DESIRES TO INCREASE
ITS RESPECTIVE COMMITMENT IN ACCORDANCE WITH THE TERMS HEREOF AND BORROWER
DESIRES TO ACCEPT SUCH INCREASED COMMITMENTS.


 


D.                                    THE ADMINISTRATIVE AGENT HAS ADVISED
BORROWER THAT THE LENDERS ARE WILLING TO AGREE TO ITS REQUESTS TO AMEND THE LOAN
AGREEMENT ON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN THIS
AMENDMENT.

 

Accordingly, in consideration of the foregoing, the parties hereto hereby agree
as follows:


 


1.                                       CHANGE IN COMMITMENTS; ADDITIONAL
LENDER.


 


(A)                                  COMMITMENTS.  FROM AND AFTER THE AMENDMENT
NO. 2 EFFECTIVE DATE, THE COMMITMENT OF EACH LENDER SHALL BE THE AMOUNT SET
FORTH OPPOSITE SUCH LENDER’S NAME ON SCHEDULE 2.01 TO THE LOAN AGREEMENT (AS
AMENDED HEREBY AND ATTACHED HERETO AS EXHIBIT D) UNDER THE CAPTION “COMMITMENT”
AS SUCH AMOUNT MAY BE INCREASED OR REDUCED PURSUANT TO THE TERMS OF THE LOAN
AGREEMENT, AND SUCH AMOUNT (IF CHANGED) SHALL SUPERSEDE AND BE DEEMED TO AMEND
THE AMOUNT OF SUCH LENDER’S COMMITMENT AS SET FORTH ON SCHEDULE 2.01 TO THE LOAN
AGREEMENT AS IN EFFECT ON THE AMENDMENT NO. 1 EFFECTIVE DATE.


 


(B)                                 ADJUSTMENT OF OUTSTANDING LOANS.  IF ANY
LOANS ARE OUTSTANDING UNDER THE LOAN AGREEMENT ON THE AMENDMENT NO. 2 EFFECTIVE
DATE, THE LENDERS SHALL ON THE AMENDMENT NO. 2 EFFECTIVE DATE, AT THE DIRECTION
OF THE ADMINISTRATIVE AGENT, MAKE APPROPRIATE ADJUSTMENTS AMONG THEMSELVES IN
ORDER TO INSURE THAT THE AMOUNT (AND TYPE) OF THE LOANS OUTSTANDING TO BORROWER
FROM EACH LENDER UNDER THE LOAN AGREEMENT (AS OF THE AMENDMENT NO. 2 EFFECTIVE
DATE) ARE PROPORTIONATE TO THE AGGREGATE AMOUNT OF ALL OF THE COMMITMENTS, AFTER
GIVING EFFECT TO THE INCREASE IN THE MAXIMUM AMOUNT AND INCREASE IN THE AMOUNT
OF THE

 

--------------------------------------------------------------------------------


 

Commitments of each of the Lenders.  Borrower agrees and consents to the terms
of this Section 1(b).


 


2.                                       AMENDMENTS TO LOAN AGREEMENT.


 


(A)                                  ADDITIONAL DEFINITIONS.  SECTION 1.01 OF
THE LOAN AGREEMENT IS HEREBY AMENDED BY ADDING THE FOLLOWING NEW DEFINITIONS IN
THE APPROPRIATE ALPHABETICAL ORDER:

 

“Amendment No. 2 Pool Vessels” means those vessels owned by Borrower identified
on Exhibit B to Amendment No. 2.

 

“Amendment No. 2” means Amendment No. 2 to Loan and Security Agreement, dated as
of November 29, 2005, among Borrower, the Lenders party thereto and the
Administrative Agent.

 

“Amendment No. 2 Effective Date” means November 29, 2005.


 


(B)                                 AMENDMENTS TO DEFINITIONS.

 

(I)                                     LOAN DOCUMENTS.  SECTION 1.01 OF THE
LOAN AGREEMENT IS HEREBY AMENDED BY DELETING THE DEFINITION OF “LOAN DOCUMENTS”
IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING THEREFOR:

 

“Loan Documents” means, collectively, this Agreement, Amendment No. 1, Amendment
No. 2, the Notes, the Mortgage, the Sea Coast Mortgage, the Parent Guaranty,
each Subsidiary Guaranty, the Assignments and all consents given with respect to
any of the foregoing.

 

(II)                                  MAXIMUM AMOUNT.  SECTION 1.01 OF THE LOAN
AGREEMENT IS HEREBY AMENDED BY DELETING THE DEFINITION OF “MAXIMUM AMOUNT” IN
ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING THEREFOR:

 

“Maximum Amount” means, with respect to the Facility, One Hundred Fifty-five
Million Dollars ($155,000,000.00), as such amount may be increased in the
aggregate in accordance with Section 2.18 hereof or decreased in the aggregate
in accordance with Section 2.07.

 

(III)                               MORTGAGE.  SECTION 1.01 OF THE LOAN
AGREEMENT IS HEREBY AMENDED BY DELETING THE DEFINITION OF “MORTGAGE” IN ITS
ENTIRETY AND SUBSTITUTING THE FOLLOWING THEREFOR:

 

“Mortgage” means, collectively, (i) the First Preferred Fleet Mortgage, dated
March 24, 2005, originally granted by Borrower to the Collateral Trustee over
the whole of the Pool Vessels (other than the Additional Pool Vessels and the
Amendment No. 2 Pool Vessels), as such Mortgage is amended and supplemented on
the Amendment No. 1 Effective Date and the Amendment No. 2 Effective Date and
(ii) the Sea Coast Mortgage, as such Mortgage is amended and supplemented on the
Amendment No. 2 Effective Date, as each may be amended, modified or supplemented
from time to time and from which Pool Vessels may be added or released from time
to time

 

2

--------------------------------------------------------------------------------


 

(IV)                              POOL VESSELS.  SECTION 1.01 OF THE LOAN
AGREEMENT IS HEREBY AMENDED BY DELETING THE DEFINITION OF  “POOL VESSELS” IN ITS
ENTIRETY AND SUBSTITUTING THE FOLLOWING THEREFOR:

 

“Pool Vessels” means, collectively, (i) those vessels identified on
Schedule 1.01 hereto as of the Effective Date, (ii) the Additional Pool Vessels,
(iii) the Amendment No. 2 Pool Vessels and (iv) the Sea Coast Pool Vessels, in
each case together with any vessels hereafter added to the Pool Vessels pursuant
to Section 3.02 or Section 3.03 hereof.


 


(C)                                  EVIDENCE OF DEBT.  SECTION 2.08(E) OF THE
LOAN AGREEMENT IS HEREBY DELETED ITS ENTIRETY AND THE FOLLOWING SUBSTITUTED
THEREFOR:

 

(e)                                  The Loans made by any Lender may, upon
request of such Lender, be evidenced by a Note in the form attached to Amendment
No. 2 as Exhibit A.  In such event, Borrower shall execute and deliver to such
Lender a Note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) substantially in the form as
attached to Amendment No. 2 as Exhibit A and otherwise in form and substance
acceptable such Lender.  Thereafter, the Loans evidenced by such Note and
interest thereon shall at all times (including after assignment pursuant to
Section 10.07 hereof) be represented by one or more Notes in such form payable
to the order of the payee named therein.  Each such Lender may enter Loans and
repayment made on any Note; provided, however, that failure to do so shall not
affect Borrower’s obligations to repay all Loans made.


 


(D)                                 INCREASE OF COMMITMENTS.  SECTION 2.18(A) OF
THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING THE FIRST SENTENCE THEREOF IN
ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING THEREFOR:

 

Provided that no Default or Event of Default has occurred and is continuing,
Borrower may, at any time and from time to time, provide a written request to
the Administrative Agent to increase the Commitments of the Facility by up to an
aggregate maximum amount of Fifteen Million Dollars ($15,000,000.00).


 


(E)                                  LENDERS’ SECURITY INTEREST.  SECTION 4.14
OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING
SUBSTITUTED THEREFOR:

 

Section 4.14                            Lenders’ Security Interest.  As of the
Amendment No. 2 Effective Date, the Collateral Trustee shall have a legal, valid
and continuing first preferred ship mortgage (as amended, supplemented or
otherwise modified from time to time) over the whole of, and a perfected first
lien on and security interest in, the Pool Vessels, and the Administrative Agent
shall have a perfected first lien on and security interest in the remaining
Collateral subject only to Permitted Liens and all taxes, fees and other charges
in connection therewith shall have been duly paid.  There are no demise charters
in effect on any Pool Vessels other than the charters identified on
Schedule 4.14.


 


(F)                                    VESSELS.  SECTION 4.16(A) OF THE LOAN
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING SUBSTITUTED
THEREFOR:

 

3

--------------------------------------------------------------------------------


 

(a)                                  Set forth on Schedule 1.01 (attached to
Amendment No. 2 as Exhibit C) is a complete and accurate list, as of the
Amendment No. 2 Effective Date, of all Pool Vessels, showing as of the Amendment
No. 2 Effective Date with respect to each such Pool Vessels the following: 
(i) the name of each Pool Vessel and (ii) the name of the Registered Owner of
the Pool Vessels.


 


(G)                                 NOTES.  EXHIBIT A TO THE LOAN AGREEMENT IS
HEREBY DELETED IN ITS ENTIRETY AND EXHIBIT A TO THIS AMENDMENT SUBSTITUTED
THEREFOR.


 


(H)                                 POOL VESSELS.  SCHEDULE 1.01 TO THE LOAN
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND EXHIBIT C TO THIS AMENDMENT
SUBSTITUTED THEREFOR.


 


(I)                                     COMMITMENTS.  SCHEDULE 2.01 TO THE LOAN
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND EXHIBIT D TO THIS AMENDMENT
SUBSTITUTED THEREFOR.

 


(J)                                     GENERAL.

 

(I)                                     LOAN AGREEMENT.  ALL REFERENCES TO “THIS
AGREEMENT” IN THE LOAN AGREEMENT AND TO “THE LOAN AGREEMENT” IN THE OTHER LOAN
DOCUMENTS SHALL BE DEEMED TO REFER TO THE LOAN AGREEMENT AS AMENDED HEREBY.

 

(II)                                  NOTES.  ALL REFERENCES TO A “NOTE” OR THE
“NOTES” IN THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE DEEMED TO
REFER TO THE REPLACEMENT NOTES ISSUED PURSUANT HERETO.


 


3.                                       CONDITIONS TO EFFECTIVENESS.  THIS
AMENDMENT SHALL BE EFFECTIVE UPON THE SATISFACTION OF EACH OF THE FOLLOWING
CONDITIONS:


 


(A)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE FROM THE SECRETARY OF BORROWER (I) ATTACHING A TRUE AND
COMPLETE COPY OF THE RESOLUTIONS OF ITS MANAGING PERSON AND OF ALL DOCUMENTS
EVIDENCING ALL NECESSARY PARTNERSHIP ACTION (IN FORM AND SUBSTANCE SATISFACTORY
TO THE ADMINISTRATIVE AGENT) TAKEN BY IT TO AUTHORIZE THE LOAN DOCUMENTS TO
WHICH IT IS A PARTY AND THE TRANSACTIONS CONTEMPLATED THEREBY, (II) CERTIFYING
THAT SINCE THE AMENDMENT NO. 1 EFFECTIVE DATE THERE HAS BEEN NO AMENDMENT,
MODIFICATION OR OTHER CHANGE TO ANY OF ITS ORGANIZATIONAL DOCUMENTS,
(III) SETTING FORTH THE INCUMBENCY OF ITS OFFICER OR OFFICERS OR OTHER ANALOGOUS
COUNTERPART WHO MAY SIGN THE LOAN DOCUMENTS, INCLUDING THEREIN A SIGNATURE
SPECIMEN OF SUCH OFFICER OR OFFICERS AND (IV) ATTACHING A CERTIFICATE OF GOOD
STANDING OF THE SECRETARY OF STATE OF THE JURISDICTION OF ITS FORMATION AND OF
EACH OTHER JURISDICTION IN WHICH IT IS QUALIFIED TO DO BUSINESS.


 


(B)                                 THE ADMINISTRATIVE AGENT (OR ITS COUNSEL)
SHALL HAVE RECEIVED FROM EACH PARTY HERETO EITHER (X) A COUNTERPART OF THIS
AMENDMENT SIGNED ON BEHALF OF SUCH PARTY OR (Y) WRITTEN EVIDENCE SATISFACTORY TO
THE ADMINISTRATIVE AGENT (WHICH MAY INCLUDE TELECOPY TRANSMISSION OF A SIGNED
SIGNATURE PAGE OF THIS AMENDMENT) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF
THIS AMENDMENT.


 


(C)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A NOTE FOR EACH LENDER REQUESTING THE SAME DULY SIGNED ON BEHALF OF
BORROWER.


 

4

--------------------------------------------------------------------------------


 


(D)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A COUNTERPART OF THE ACKNOWLEDGEMENT AND CONSENT ANNEXED HERETO DULY EXECUTED BY
THE K-SEA, K-SEA TRANSPORTATION INC. AND SEA COAST LLC.


 


(E)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED AN AMENDMENT AND SUPPLEMENT NO. 2 TO THE MORTGAGE IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT DULY SIGNED ON BEHALF OF BORROWER.


 


(F)                                    THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED AN AMENDMENT TO THE SEA COAST MORTGAGE IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE DULY SIGNED ON BEHALF OF SEA COAST LLC.


 


(G)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
THE FOLLOWING, EACH DATED THE AMENDMENT NO. 2 EFFECTIVE DATE (UNLESS OTHERWISE
SPECIFIED), IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, AND
IN SUFFICIENT COPIES:

 

(I)                                     UCC FINANCING STATEMENT AMENDMENTS UNDER
THE UNIFORM COMMERCIAL CODE FOR ALL JURISDICTIONS THAT THE ADMINISTRATIVE AGENT
MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO PERFECT AND PROTECT THE FIRST AND
ONLY PRIORITY LIENS AND SECURITY INTERESTS CREATED UNDER THE LOAN AGREEMENT, THE
MORTGAGE AND THE OTHER LOAN DOCUMENTS, COVERING THE COLLATERAL;

 

(II)                                  EVIDENCE OF THE COMPLETION OF ALL OTHER
RECORDINGS AND FILINGS OF OR WITH RESPECT TO THE LIEN CREATED BY THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS THAT THE ADMINISTRATIVE AGENT MAY DEEM
NECESSARY OR DESIRABLE IN ORDER TO PERFECT AND PROTECT THE LIENS CREATED BY SUCH
LOAN DOCUMENTS;

 

(III)                               WITH RESPECT TO EACH AMENDMENT NO. 2 POOL
VESSEL DESCRIBED IN EXHIBIT B HERETO, THE FOLLOWING:

 

(A)                              the Amendment and Supplement No. 2 to the
Mortgage described in Section 3(e) above, which shall cover such Amendment No. 2
Pool Vessel and, in connection therewith, such Amendment No. 2 Pool Vessel shall
have been duly documented in the name of Borrower under the laws of the United
States, such Amendment and Supplement No. 2 to the Mortgage shall have been duly
filed for recording with the United States Coast Guard, and such Amendment and
Supplement No. 2 to the Mortgage shall constitute a preferred ship mortgage on
such Amendment No. 2 Pool Vessel;

 

(B)                                an assignment covering the earnings and
requisition compensation, if any, of such Amendment No. 2 Pool Vessel, in form
and substance satisfactory to the Administrative Agent, duly executed by
Borrower and, in connection therewith, Borrower shall have executed and
delivered to the Administrative Agent notices of assignment and authorizations
to collect insurance claims and to collect general average contributions, in
such form and in such number of counterparts as may be reasonably requested by
the Administrative Agent;

 

(C)                                an assignment covering the insurances of such
Amendment No. 2 Pool Vessel, in form and substance satisfactory to the
Administrative Agent, duly executed by Borrower;

 

5

--------------------------------------------------------------------------------


 

(D)                               copies of cover notes and certificates of
entry evidencing the insurance covered by such Amendment No. 2 Pool Vessel;

 

(E)                                 authorizations to inspect class records of
such Amendment No. 2 Pool Vessel by Borrower, in such form and such number of
counterparts as may be reasonably requested by the Administrative Agent, duly
executed by Borrower;

 

(F)                                 a true and complete copy of either (1) a
certificate of ownership and encumbrance issued by the United States Coast Guard
or (2) an abstract of title issued by the United States Coast Guard, in either
case, showing Borrower to be the sole owner of such Amendment No. 2 Pool Vessel
free and clear of all Liens of record except (x) the Mortgage covering such
Amendment No. 2 Pool Vessel in favor of the Collateral Trustee for the benefit
of the Lenders, and (y) the Permitted Liens;

 

(G)                                for each Amendment No. 2 Pool Vessel to the
extent it is required to be maintained in class in order to operate in the
service in which it is operating, the original current confirmation certificate
of American Bureau of Shipping for such Amendment No. 2 Pool Vessel, confirming
that such Amendment No. 2 Pool Vessel is in such class without material
recommendation, together with an American Bureau of Shipping SafeNet database
printout dated not more than twenty (20) days prior to the Amendment No. 2
Effective Date, certified by an officer of Borrower as true and correct;

 

(H)                               a copy of the current certificate of
inspection issued by the United States Coast Guard for such Amendment No. 2 Pool
Vessel, if available, and reflecting no outstanding recommendations; and

 

(I)                                    (1)                                 
written advice from B&P International Insurance Brokerage LLC, insurance
brokers, of the placement of the insurances covering such Amendment No. 2 Pool
Vessel; (2) written confirmation from such brokers, that they have received no
notice of the assignment (except from the Administrative Agent) of the
insurances or any claim covering such Amendment No. 2 Pool Vessel; (3) an
opinion of such brokers to the effect that such insurance complies with the
applicable provisions of the Loan Agreement and of the Mortgage covering such
Amendment No. 2 Pool Vessel, where applicable; and (4) an agreement by such
brokers, in form and substance satisfactory to the Administrative Agent,
whereunder the insurances of such Amendment No. 2 Pool Vessel, and claims
thereunder, will not be affected by nonpayment of premiums on any other
insurances;


 


(H)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
AND ACCEPTED A DESKTOP OR VISUAL APPRAISAL OF ALL AMENDMENT NO. 2 POOL VESSELS,
WHICH SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT,
AND WHICH SHALL DEMONSTRATE THAT THE ORDERLY LIQUIDATION VALUE OF THE POOL
VESSELS (INCLUDING THE ADDITIONAL POOL VESSELS,  THE SEA COAST POOL VESSELS AND
THE AMENDMENT NO. 2 POOL VESSELS) AS OF THE AMENDMENT NO. 2 EFFECTIVE DATE IS
NOT LESS THAN $193,750,000.00.


 


(I)                                     THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED SATISFACTORY EVIDENCE THAT THE AMENDMENT NO. 2 POOL VESSELS ARE
OPERATIONALLY SUITABLE FOR THE TRADES IN WHICH THE AMENDMENT NO. 2 POOL VESSELS
ARE EXPECTED TO BE ENGAGED AND CAN BE OPERATED BY BORROWER IN THEIR INTENDED
TRADES WITHOUT IMPEDIMENT.


 


(J)                                     NO EVENT OF LOSS SHALL HAVE OCCURRED
WITH RESPECT TO ANY OF THE POOL VESSELS.


 

6

--------------------------------------------------------------------------------


 


(K)                                  THE ADMINISTRATIVE AGENT SHALL BE
REASONABLY SATISFIED THAT THERE IS NO LITIGATION OR ADMINISTRATIVE PROCEEDING,
OR REGULATORY DEVELOPMENT, THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON (I) THE BUSINESS, ASSETS, OPERATIONS, CONDITION (FINANCIAL OR
OTHERWISE) OR MATERIAL AGREEMENTS OF BORROWER AND ITS SUBSIDIARIES, (II) THE
ABILITY OF ANY CREDIT PARTY TO PERFORM ANY OF ITS OBLIGATIONS UNDER ANY LOAN
DOCUMENT OR (III) THE RIGHTS OF OR BENEFITS AVAILABLE TO THE ADMINISTRATIVE
AGENT, THE COLLATERAL TRUSTEE OR ANY LENDER UNDER ANY LOAN DOCUMENT.


 


(L)                                     THE LENDERS SHALL BE REASONABLY
SATISFIED THAT NO MATERIAL ADVERSE CHANGE IN THE BUSINESS, ASSETS, OPERATIONS,
PROPERTIES, CONDITION (FINANCIAL OR OTHERWISE), LIABILITIES (INCLUDING
CONTINGENT LIABILITIES) OR MATERIAL AGREEMENTS OF BORROWER AND ITS SUBSIDIARIES
HAS OCCURRED SINCE DECEMBER 31, 2004.


 


(M)                               THERE SHALL BE NO INJUNCTION, WRIT,
PRELIMINARY RESTRAINING ORDER OR OTHER ORDER OF ANY NATURE ISSUED BY ANY
GOVERNMENTAL AUTHORITY IN ANY RESPECT AFFECTING THE TRANSACTIONS PROVIDED FOR IN
THIS AMENDMENT OR THE LOAN DOCUMENTS AND NO ACTION OR PROCEEDING BY OR BEFORE
ANY GOVERNMENTAL AUTHORITY SHALL HAVE BEEN COMMENCED AND BE PENDING OR, TO THE
KNOWLEDGE OF BORROWER, THREATENED, SEEKING TO PREVENT OR DELAY THE TRANSACTIONS
CONTEMPLATED BY THIS AMENDMENT, THE LOAN DOCUMENTS OR CHALLENGING ANY OTHER
TERMS AND PROVISIONS HEREOF OR THEREOF OR SEEKING ANY DAMAGES IN CONNECTION
HEREWITH OR THEREWITH, AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
CERTIFICATE, IN ALL RESPECTS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT, OF A FINANCIAL OFFICER OF BORROWER TO THE FOREGOING EFFECT.


 


(N)                                 ALL INDEBTEDNESS OF BORROWER TO THE UNITED
STATES OF AMERICA SECURED BY LIENS ON THE AMENDMENT NO. 2 POOL VESSELS SHALL
HAVE BEEN UNCONDITIONALLY PAID IN FULL AND ALL LIENS SECURING SUCH INDEBTEDNESS
SHALL HAVE BEEN RELEASED OR TERMINATED, AND ALL OTHER OBLIGATIONS, IF ANY, WITH
RESPECT THERETO SHALL HAVE BEEN DULY AND FINALLY EXTINGUISHED.


 


(O)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A CERTIFICATE, DATED THE AMENDMENT NO. 2 EFFECTIVE DATE AND SIGNED BY A
FINANCIAL OFFICER OF BORROWER, SETTING FORTH REASONABLY DETAILED CALCULATIONS
DEMONSTRATING COMPLIANCE WITH SECTIONS 7.01. 7.02, 7.03 AND 7.04 ON A PRO FORMA
BASIS AS OF THE AMENDMENT NO. 2 EFFECTIVE DATE, IMMEDIATELY AFTER GIVING EFFECT
TO THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT.


 


(P)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A FAVORABLE WRITTEN OPINION (ADDRESSED TO THE LENDERS, THE ADMINISTRATIVE AGENT
AND THE COLLATERAL TRUSTEE AND DATED THE AMENDMENT NO. 2 EFFECTIVE DATE) FROM
HOLLAND & KNIGHT LLP, ON BEHALF OF THE CREDIT PARTIES, IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT COVERING SUCH MATTERS RELATING TO THE
CREDIT PARTIES OR THE LOAN DOCUMENTS AS THE ADMINISTRATIVE AGENT SHALL
REASONABLY REQUEST.  BORROWER HEREBY REQUESTS SUCH COUNSEL TO DELIVER SUCH
OPINIONS.


 


(Q)                                 THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN THE LOAN AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS, EXCEPT
TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES RELATE TO AN EARLIER DATE AND,
AFTER GIVING EFFECT TO THE AMENDMENTS SET FORTH IN SECTION 2 HEREOF, NO DEFAULT
OR EVENT OF DEFAULT SHALL EXIST.


 


(R)                                    THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED ALL FEES AND OTHER AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE AMENDMENT
NO. 2 EFFECTIVE DATE, INCLUDING, TO THE EXTENT INVOICED, REIMBURSEMENT OR
PAYMENT OF ALL OUT-OF-POCKET EXPENSES REQUIRED TO BE REIMBURSED OR PAID BY
BORROWER HEREUNDER.

 

7

--------------------------------------------------------------------------------


 


(S)                                  ALL LEGAL MATTERS WITH RESPECT TO AND ALL
LEGAL DOCUMENTS (INCLUDING, BUT NOT LIMITED TO, THE LOAN DOCUMENTS) EXECUTED IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT SHALL BE
SATISFACTORY TO COUNSEL FOR THE ADMINISTRATIVE AGENT.


 


(T)                                    BORROWER SHALL HAVE PAID THE REASONABLE
FEES AND DISBURSEMENTS OF COUNSEL TO THE ADMINISTRATIVE AGENT AND THE LENDERS IN
CONNECTION WITH THIS AMENDMENT.

 

The Administrative Agent shall notify Borrower and the Lenders of the Amendment
No. 2 Effective Date, and such notice shall be conclusive and binding.


 


4.                                       REPRESENTATIONS AND WARRANTIES. 
BORROWER HEREBY REPRESENTS AND WARRANTS TO THE ADMINISTRATIVE AGENT AND THE
LENDERS THAT:


 


(A)                                  THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN THE LOAN DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF
THE DATE HEREOF AND WITH THE SAME EFFECT AS THOUGH MADE ON AND AS OF THE DATE
HEREOF, EXCEPT (I) TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES RELATE TO
AN EARLIER DATE AND (II) AS DISCLOSED IN K-SEA TRANSPORTATION PARTNERS L.P.’S
CURRENT REPORT ON FORM 8-K FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON
NOVEMBER 16, 2005.


 


(B)                                 NO DEFAULT OR EVENT OF DEFAULT AND NO EVENT
OR CONDITION WHICH, WITH THE GIVING OF NOTICE OR LAPSE OF TIME OR BOTH, WOULD
CONSTITUTE SUCH A DEFAULT OR EVENT OF DEFAULT, NOW EXISTS OR WOULD EXIST.


 


(C)                                  (I)  THE EXECUTION, DELIVERY AND
PERFORMANCE BY BORROWER OF THIS AMENDMENT IS WITHIN ITS ORGANIZATIONAL POWERS
AND HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION (CORPORATE OR OTHERWISE)
ON THE PART OF BORROWER, (II) THIS AMENDMENT IS THE LEGAL, VALID AND BINDING
OBLIGATION OF BORROWER, ENFORCEABLE AGAINST BORROWER IN ACCORDANCE WITH ITS
TERMS, AND (III) NEITHER THIS AMENDMENT NOR THE EXECUTION, DELIVERY AND
PERFORMANCE BY BORROWER HEREOF: (A) CONTRAVENES THE TERMS OF BORROWER’S
ORGANIZATION DOCUMENTS, (B) CONFLICTS WITH OR RESULTS IN ANY BREACH OR
CONTRAVENTION OF, OR THE CREATION OF ANY LIEN UNDER, ANY DOCUMENT EVIDENCING ANY
CONTRACTUAL OBLIGATION TO WHICH BORROWER IS A PARTY OR ANY ORDER, INJUNCTION,
WRIT OR DECREE TO WHICH BORROWER OR ITS PROPERTY IS SUBJECT, OR (C) VIOLATES ANY
REQUIREMENT OF LAW


 


5.                                       EFFECT; NO WAIVER.


 


(A)                                  BORROWER HEREBY (I) REAFFIRMS AND ADMITS
THE VALIDITY AND ENFORCEABILITY OF THE LOAN DOCUMENTS AND ALL OF ITS OBLIGATIONS
THEREUNDER AND (II) AGREES AND ADMITS THAT IT HAS NO EXISTING DEFENSES TO OR
OFFSETS AGAINST ANY SUCH OBLIGATION. EXCEPT AS SPECIFICALLY SET FORTH HEREIN,
THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL REMAIN IN FULL FORCE AND
EFFECT IN ACCORDANCE WITH THEIR TERMS AND ARE HEREBY RATIFIED AND CONFIRMED. 
THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT SHALL NOT OPERATE AS
A WAIVER OF ANY EXISTING OR FUTURE DEFAULT OR EVENT OF DEFAULT, WHETHER KNOWN OR
UNKNOWN OR ANY RIGHT, POWER OR REMEDY OF THE ADMINISTRATIVE AGENT OR THE LENDERS
UNDER THE LOAN AGREEMENT, NOR CONSTITUTE A WAIVER OF ANY PROVISION OF THE LOAN
AGREEMENT, EXCEPT AS SPECIFICALLY SET FORTH HEREIN.


 


(B)                                 BORROWER HEREBY (I) REAFFIRMS ALL OF ITS
AGREEMENTS AND OBLIGATIONS UNDER THE LOAN DOCUMENTS, (II) REAFFIRMS THAT ALL
OBLIGATIONS OF BORROWER UNDER OR IN CONNECTION WITH THE LOAN AGREEMENT AS
AMENDED HEREBY ARE “OBLIGATIONS” AS THAT TERM IS DEFINED IN THE LOAN DOCUMENTS
AND (III) REAFFIRMS THAT ALL SUCH OBLIGATIONS CONTINUE TO BE SECURED BY THE LOAN
DOCUMENTS, WHICH REMAIN IN FULL FORCE AND EFFECT AND ARE HEREBY RATIFIED AND
CONFIRMED.

 

8

--------------------------------------------------------------------------------


 


6.                                       MISCELLANEOUS.


 


(A)                                  BORROWER WILL CAUSE ALL AMENDMENT NO. 2
POOL VESSELS TO BE SUBJECTED TO A LIEN SECURING THE OBLIGATIONS AND WILL TAKE,
SUCH ACTIONS AS SHALL BE NECESSARY OR REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT TO GRANT AND PERFECT SUCH LIENS, INCLUDING, WITHOUT LIMITATION, EXECUTING
ANY AND ALL FURTHER DOCUMENTS, FINANCING STATEMENTS, AGREEMENTS AND INSTRUMENTS,
AND TAKING ALL SUCH FURTHER ACTIONS (INCLUDING THE FILING AND RECORDING OF
PREFERRED SHIP MORTGAGES, FINANCING STATEMENTS, AND ANY OTHER INSTRUMENT OR
AGREEMENT OF ASSIGNMENT THAT THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST
WITH THE UNITED STATES COAST GUARD), THAT MAY BE REQUIRED UNDER ANY APPLICABLE
LAW, OR WHICH THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS MAY REASONABLY
REQUEST, TO EFFECTUATE THE TRANSACTIONS CONTEMPLATED HEREBY OR TO GRANT,
PRESERVE, PROTECT OR PERFECT THE LIENS CREATED OR INTENDED TO BE CREATED BY THE
LOAN DOCUMENTS OR THE VALIDITY OR PRIORITY OF ANY SUCH LIEN, ALL AT THE EXPENSE
OF BORROWER.


 


(B)                                 BORROWER SHALL PAY THE ADMINISTRATIVE AGENT
UPON DEMAND FOR ALL REASONABLE EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES
AND EXPENSES OF THE ADMINISTRATIVE AGENT, INCURRED BY THE ADMINISTRATIVE AGENT
IN CONNECTION WITH THE PREPARATION, NEGOTIATION AND EXECUTION OF THIS AMENDMENT.


 


(C)                                  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO THE CONFLICTS OF
LAW PROVISIONS, BUT INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK) AND DECISIONS OF THE STATE OF NEW
YORK.


 


(D)                                 THIS AMENDMENT SHALL BE BINDING UPON
BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, AND SHALL INURE TO THE BENEFIT OF BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS AND THE RESPECTIVE SUCCESSORS AND ASSIGNS
OF THE ADMINISTRATIVE AGENT AND THE LENDERS.


 


(E)                                  THIS AMENDMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS,
EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED TO BE AN ORIGINAL
AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

[Signature pages follow.]

 

9

--------------------------------------------------------------------------------


 

AS EVIDENCE of the agreement by the parties hereto to the terms and conditions
herein contained, each such party has caused this Amendment to be executed on
its behalf.

 

 

K-SEA OPERATING PARTNERSHIP
L.P., by its general partner K-Sea OLP
GP, LLC, as Borrower

 

 

 

By:

/s/ John J. Nicola

 

 

Name: John J. Nicola

 

Title: Chief Financial Officer

 

K-SEA OPERATING PARTNERSHIP AMENDMENT NO. 2 SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL
ASSOCIATION, for itself as Lender, and
as Administrative Agent and as Collateral
Trustee

 

 

 

By:

/s/ Steven B. Vitale

 

 

Name: Steven B. Vitale

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

LASALLE BANK NATIONAL
ASSOCIATION, as Syndication Agent and
Lender

 

 

 

By:

/s/ Kathleen L. Ross

 

 

Name: Kathleen L. Ross

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK OF PENNSYLVANIA

 

 

 

 

 

By:

/s/ Devon Starks

 

 

Name: Devon Starks

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

By:

/s/ Stephen Karp

 

 

Name: Stephen Karp

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT AND CONSENT

 

Each of the undersigned Guarantors hereby (1) consents to the execution and
delivery by Borrower of the foregoing Amendment No. 2; (2) agrees that the
definition of “Obligations” (and any other term referring to the indebtedness,
liabilities and obligations of Borrower to the Administrative Agent or any of
the Lenders) in the Parent Guaranty or its Subsidiary Guaranty, as the case may
be, and the other Loan Documents shall include the Indebtedness of Borrower
under the foregoing Amendment No. 2; (3) agrees that the definition of “Loan
Agreement” in the Parent Guaranty or its Subsidiary Guaranty, as the case may
be, and the other Loan Documents to which it is a party is hereby amended to
mean the Loan Agreement as amended by the foregoing Amendment No. 2;
(4) reaffirms its continuing liability under the Parent Guaranty or its
Subsidiary Guaranty, as the case may be (as modified hereby); (5) reaffirms all
of its agreements and obligations under the Loan Documents to which it is a
party; (6) reaffirms that all Obligations of Borrower under or in connection
with the Loan Agreement as amended by the foregoing Amendment No. 2 are
“Obligations” as that term is defined in the Parent Guaranty or its Subsidiary
Guaranty, as the case may be; (7) reaffirms that all such Obligations continue
to be secured by the Loan Documents to which it is a party, which remain in full
force and effect and are hereby ratified and confirmed; and (8) confirms and
agrees that it is a Guarantor and that the Parent Guaranty or its Subsidiary
Guaranty, as the case may be, and the other Loan Documents to which it is a
party are, and shall continue to be, in full force and effect in accordance with
their respective terms.

 

 

K-SEA TRANSPORTATION PARTNERS
L.P.

 

 

 

By:

 

/s/ John J. Nicola

 

 

 

Name: John J. Nicola

 

 

Title: Chief Financial Officer

 

 

 

K-SEA TRANSPORTATION INC.

 

 

 

By:

 

/s/ John J. Nicola

 

 

 

Name: John J. Nicola

 

 

Title: Chief Financial Officer

 

 

 

SEA COAST TRANSPORTATION LLC

 

 

 

By:

 

/s/ John J. Nicola

 

 

 

Name: John J. Nicola

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO

AMENDMENT NO. 2 TO LOAN AGREEMENT

 

FORM OF NOTE

 

$                  

November 29, 2005

New York, New York

 

FOR VALUE RECEIVED, the undersigned, K-SEA OPERATING PARTNERSHIP L.P., a
Delaware limited partnership (“Borrower”), hereby promises to pay to the order
of                                                    (the “Lender”)
                   DOLLARS ($                  ) or if less, the unpaid
principal amount of the Loans made by the Lender to Borrower, in the amounts and
at the times set forth in the Loan and Security Agreement, dated as of March 24,
2005 (as amended by Amendment No. 1 to Loan and Security Agreement dated as of
October 18, 2005 and Amendment No. 2 to Loan and Security Agreement dated as of
the date hereof and as the same may be further amended, supplemented or
otherwise modified from time to time, the “Loan Agreement”), among Borrower, the
Lenders party thereto, and KeyBank National Association, as Administrative Agent
and Collateral Trustee, and to pay interest from the date hereof on the
principal balance of such Loans from time to time outstanding at the rate or
rates and at the times set forth in the Loan Agreement, in each case at the
office of the Administrative Agent located at 127 Public Square, Cleveland, Ohio
44114, Attn. KCIB Loan Services, or at such other place as the Administrative
Agent may specify from time to time, in lawful money of the United States of
America in immediately available funds.  Terms defined in the Loan Agreement are
used herein with the same meanings.

 

The Loans evidenced by this Note are prepayable in the amounts, and under the
circumstances, and their respective maturities are subject to acceleration upon
the terms, set forth in the Loan Agreement.  This Note is subject to, and should
be construed in accordance with, the provisions of the Loan Agreement and is
entitled to the benefits and security set forth in the Loan Documents.

 

The Lender is hereby authorized to record on the schedule annexed hereto, and
any continuation sheets which the Lender may attach hereto, (a) the date of each
Loan made by the Lender, (b) whether such Loan is a Base Rate Loan or a LIBOR
Loan and amount thereof, (c) the interest rate (without regard to the Applicable
Margin) and Interest Period applicable to each LIBOR Loan and (d) the date and
amount of each conversion of, and each payment or prepayment of the principal
of, any such Loan.  The entries made in such schedule shall be prima facie
evidence of the existence and amounts of the obligations recorded therein,
provided that the failure to so record or any error therein shall not in any
manner affect the obligation of Borrower to repay the Loans in accordance with
the terms of the Loan Agreement.

 

This Note shall be deemed to be in complete substitution for and replacement of,
and not a repayment of the Note dated October 18, 2005 made by Borrower payable
to order of the Lender (the “Prior Note”) and all interest accrued and unpaid
under such Prior Note shall be deemed evidenced by this Note and payable
hereunder from and after the date of accrual thereof.  The execution and
delivery of this Note shall not be construed (i) to have constituted repayment
of any amount of principal or interest on the Prior Note, or (ii) to release,
cancel, terminate or otherwise impair all or any part of any lien or security
interest granted to the Lenders party to the Loan Agreement or their agents as
collateral security for the Prior Note.

 

Except as specifically otherwise provided in the Loan Agreement, Borrower hereby
waives presentment, demand, notice of dishonor, protest, notice of protest and
all other demands, protests and notices in connection with the execution,
delivery, performance, collection and enforcement of this Note.

 

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

 

K-SEA OPERATING PARTNERSHIP L.P.,
by its general partner K-Sea OLP GP, LLC,
as Borrower

 

 

 

By:

 

 

 

Name:

John J. Nicola

 

Title:

Chief Financial Officer

 

2

--------------------------------------------------------------------------------


 

SCHEDULE TO NOTE

 

Date

 

Type of Loan

 

Amount
of Loan

 

Amount of
principal converted,
paid or
prepaid

 

Interest rate
on LIBOR
Loans

 

Interest Period
for LIBOR
Loans

 

Notation
made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

TO

AMENDMENT NO. 2 TO LOAN AGREEMENT

 

AMENDMENT NO. 2 POOL VESSELS

 

Vessel Name

 

Official No.

 

 

 

 

 

DBL 81

 

1132231

 

 

 

 

 

DBL 82

 

1137538

 

 

 

 

 

DBL 101

 

1119760

 

 

 

 

 

DBL 102

 

1146491

 

 

 

 

 

DBL 134

 

699977

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

TO

AMENDMENT NO. 2 TO LOAN AGREEMENT

 

SCHEDULE 1.01

 

Pool Vessels

 

VESSEL NAME

 

OFFICIAL NO.

 

REGISTERED OWNER

 

 

 

 

 

Double Hull Barges

 

 

 

 

 

 

 

 

 

DBL 151

 

641082

 

K-Sea Operating Partnership L.P.

DBL 152

 

644380

 

K-Sea Operating Partnership L.P.

DBL 155

 

556673

 

K-Sea Operating Partnership L.P.

DBL 152

 

644380

 

K-Sea Operating Partnership L.P.

DBL 155

 

556673

 

K-Sea Operating Partnership L.P.

DBL 140

 

1090503

 

K-Sea Operating Partnership L.P.

DBL 70

 

540401

 

K-Sea Operating Partnership L.P.

DBL 31

 

1079242

 

K-Sea Operating Partnership L.P.

DBL 32

 

1087118

 

K-Sea Operating Partnership L.P.

DBL 17

 

1065655

 

K-Sea Operating Partnership L.P.

DBL 18

 

1065657

 

K-Sea Operating Partnership L.P.

DBL 19

 

1065658

 

K-Sea Operating Partnership L.P.

DBL 53

 

500121

 

K-Sea Operating Partnership L.P.

DBL 81

 

1132231

 

K-Sea Operating Partnership L.P.

DBL 82

 

1137538

 

K-Sea Operating Partnership L.P.

DBL 101

 

1119760

 

K-Sea Operating Partnership L.P.

DBL 102

 

1146491

 

K-Sea Operating Partnership L.P.

DBL 134

 

699977

 

K-Sea Operating Partnership L.P.

Pacific

 

996165

 

Sea Coast Transportation LLC

Puget Sounder

 

981972

 

Sea Coast Transportation LLC

Sasanoa

 

1110781

 

Sea Coast Transportation LLC

 

 

 

 

 

Single Hull Barges

 

 

 

 

 

 

 

 

 

KTC 80

 

643281

 

K-Sea Operating Partnership L.P.

KTC 71

 

563364

 

K-Sea Operating Partnership L.P.

 

--------------------------------------------------------------------------------


 

KTC 60

 

630272

 

K-Sea Operating Partnership L.P.

KTC 50

 

555901

 

K-Sea Operating Partnership L.P.

KTC 55

 

544437

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

Tugs

 

 

 

 

 

 

 

 

 

Rebel

 

570047

 

K-Sea Operating Partnership L.P.

Yankee

 

571215

 

K-Sea Operating Partnership L.P.

Irish Sea

 

520685

 

K-Sea Operating Partnership L.P.

Viking

 

541711

 

K-Sea Operating Partnership L.P.

Lincoln Sea

 

1084513

 

K-Sea Operating Partnership L.P.

Beaufort Sea

 

536836

 

K-Sea Operating Partnership L.P.

Tasman Sea

 

578207

 

K-Sea Operating Partnership L.P.

Adriatic Sea

 

590232

 

K-Sea Operating Partnership L.P.

Coral Sea

 

550670

 

K-Sea Operating Partnership L.P.

Java Sea

 

636105

 

K-Sea Operating Partnership L.P.

Baltic Sea

 

551908

 

K-Sea Operating Partnership L.P.

Bering Sea

 

569665

 

K-Sea Operating Partnership L.P.

Casablanca

 

901203

 

K-Sea Operating Partnership L.P.

Maryland

 

287444

 

K-Sea Operating Partnership L.P.

Houma

 

528526

 

K-Sea Operating Partnership L.P.

Odin

 

647313

 

K-Sea Operating Partnership L.P.

Taurus

 

602379

 

K-Sea Operating Partnership L.P.

Falcon

 

598501

 

K-Sea Operating Partnership L.P.

Banda Sea

 

504169

 

K-Sea Operating Partnership L.P.

Davis Sea

 

651977

 

K-Sea Operating Partnership L.P.

Norwegian Sea

 

574955

 

K-Sea Operating Partnership L.P.

Sargasso Sea

 

547618

 

K-Sea Operating Partnership L.P.

Timor Sea

 

283906

 

K-Sea Operating Partnership L.P.

Pacific Eagle

 

500126

 

Sea Coast Transportation LLC

Tiger

 

502116

 

Sea Coast Transportation LLC

Pacific Pride

 

583851

 

Sea Coast Transportation LLC

Pacific Challenger

 

571631

 

Sea Coast Transportation LLC

Pacific Freedom

 

521494

 

Sea Coast Transportation LLC

Pacific Raven

 

529686

 

Sea Coast Transportation LLC

 

--------------------------------------------------------------------------------


 

Paragon

 

596518

 

Sea Coast Transportation LLC

Pacific Patriot

 

627416

 

Sea Coast Transportation LLC

Sea Hawk

 

589839

 

Sea Coast Transportation LLC

Pacific Avenger

 

586202

 

Sea Coast Transportation LLC

John Brix

 

293323

 

Sea Coast Transportation LLC

Pacific Wolf

 

567630

 

Sea Coast Transportation LLC

 

--------------------------------------------------------------------------------


 

EXHIBIT D

TO

AMENDMENT NO. 2 TO LOAN AGREEMENT

 

SCHEDULE 2.01

 

Amendment No. 2 Effective Date Commitments

 

Lender

 

Commitment

 

KeyBank National Association

 

$

50,000,000.00

 

LaSalle Bank National Association

 

$

40,000,000.00

 

Citizens Bank of Pennsylvania

 

$

37,000,000.00

 

Wachovia Bank, National Association

 

$

28,000,000.00

 

Aggregate Commitments

 

$

155,000,000.00

 

 

--------------------------------------------------------------------------------